NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AARON SANCHEZ-CAZARES,                           No.   16-72736

                Petitioner,                      Agency No. A200-806-501

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Aaron Sanchez-Cazares, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal

and his request for a continuance. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law and constitutional claims, and we review for

abuse of discretion the agency’s denial of a continuance. Ahmed v. Holder, 569

F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not err in denying cancellation of removal, where Sanchez-

Cazares admitted that he was convicted of a controlled substance violation. See

Guerrero-Roque v. Lynch, 845 F.3d 940, 941 (9th Cir. 2017) (conviction for an

offense listed in 8 U.S.C. § 1182(a)(2) renders the applicant ineligible for

cancellation of removal); 8 U.S.C. § 1182(a)(2)(A)(i)(II) (listing offenses related to

controlled substance violations).

      As Sanchez-Cazares has not applied for asylum or withholding of removal,

the agency did not err in declining to consider whether his crime was particularly

serious. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and

agencies are not required to reach non-dispositive issues).

      The agency did not abuse its discretion or violate due process in denying for

lack of good cause Sanchez-Cazares’s motion for a continuance, where he was

ineligible for the relief he sought. See 8 C.F.R. § 1003.29; Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (no good cause for continuance

where relief from removal was not available); Colmenar v. INS, 210 F.3d 967, 971

(9th Cir. 2000) (due process claims require showing that proceedings were “so




                                          2                                    16-72736
fundamentally unfair that the alien was prevented from reasonably presenting his

case” (internal citation omitted)).

      PETITION FOR REVIEW DENIED.




                                        3                                  16-72736